Citation Nr: 0332956	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  00-00 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for right 
temporomandibular joint (TMJ) syndrome.

3.  Entitlement to an increased evaluation for tender scar 
areas on both breasts as a result of bilateral breast 
reduction, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for right wrist 
tenosynovitis, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased evaluation for 
musculoligamentous cervical strain, currently evaluated as 10 
percent disabling.

6.  Entitlement to an increased evaluation for 
musculoligamentous thoracic strain, currently evaluated as 10 
percent disabling.

7.  Entitlement to an increased evaluation for 
musculoligamentous lumbar strain, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from November 1994 to February 
1999.

This appeal to the Board of Veterans Appeals (the Board) is 
from rating action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In addition to the disabilities herein concerned, service 
connection is also in effect for bilateral shin pain, rated 
as 10 percent disabling; residuals, left wrist fracture, 
rated as 10 percent disabling; tinnitus, rated as 10 percent 
disabling; and tinea pedis, sinusitis, bilateral otitis 
externa, and lower extremity spider angiomas, each evaluated 
as noncompensably disabling.

The pending appellate issue with regard to PTSD will be 
further addressed in the remand section of this decision.





FINDINGS OF FACT

1.  The veteran's TMJ-related symptoms commenced in service, 
continued as a chronic problem to the present, and are now 
diagnosed as TMJ syndrome.

2.  Comparable to other paired bodily limbs or organs, 
separate consideration is not unreasonable for a singular 
aggregate tender, painful scarred area on each breast as a 
result of bilateral inservice breast reduction surgery; there 
is no other functional disability.

3.  There is no more than mild limitation of right wrist 
motion, mild diminution of grip or strength on some 
movements, and some pain; there is no ankylosis.

4.  There is no more than minimal limitation of neck motion 
and some alleged pain without more than overall slight 
cervical impairment.

5.  There is no more than minimal limitation of motion and 
some alleged pain without more than overall slight thoracic 
impairment.

6.  There is no more than mild limitation of motion and some 
alleged pain without more than overall slight lumbar 
impairment; there is some muscle tenderness on palpation.


CONCLUSIONS OF LAW

1.  Chronic right TMJ syndrome was incurred in active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2003); 
38 C.F.R. § 3.303 (2003).

2.  The criteria for a separate 10 percent rating but no more 
for a tender and painful aggregate scar area on the right 
breast as a result of bilateral inservice breast reduction 
surgery are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.14, 
4.118, Code 7804 (2003).

3.  The criteria for an evaluation in excess of 10 percent 
for a singular tender and painful aggregate scar area on the 
left breast as a result of bilateral inservice breast 
reduction surgery are not met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.7, 4.14, 4.118, Code 7804 (2003).

4.  The criteria for an evaluation in excess of 10 percent 
for right wrist tenosynovitis are not met.  38 U.S.C.A. §§ 
1155, 5103A, 5107; 38 C.F.R. § 3.321 and Part 4, including §§ 
4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4,71a, Diagnostic Codes 
5003, 5010, 5215 (2003).

5.  The criteria for an evaluation in excess of 10 percent 
for cervical strain are not met.  38 U.S.C.A. §§ 1155, 5103A, 
5107; 38 C.F.R. § 3.321 and Part 4, including §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.45, 4,71a, Diagnostic Codes 5003, 
5010, 5290 (2003).

6.  The criteria for an evaluation in excess of 10 percent 
for thoracic strain are not met.  38 U.S.C.A. §§ 1155, 5103A, 
5107; 38 C.F.R. § 3.321 and Part 4, including §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.45, 4,71a, Diagnostic Codes 5003, 
5010, 5291(2003).

7.  The criteria for a rating in excess of 10 percent for 
lumbosacral strain are not met.  38 U.S.C.A. §§ 1155, 5103A, 
5107; 38 C.F.R. § 3.321 and Part 4, including §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.45, 4,71a, Diagnostic Codes 5003, 
5010, 5292, 5295 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Preliminary Considerations

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  In the statement of the case (SOC), 
the RO informed the veteran of the evidence necessary to 
establish entitlement to her various claims and the RO also 
included the pertinent regulations that applied to the 
veteran's claim.  The veteran was sent the SOC, and a copy of 
this was mailed to the veteran's accredited representative. 
These were not returned by the United States Postal Service 
as undeliverable, and thus the veteran and his representative 
are presumed to have received these notifications.  See 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA)).

Moreover, throughout the appellate period, the veteran has 
indicated her understanding with regard to the necessity for 
certain evidence, the acquisition of evidence, and the 
respective responsibilities incumbent on VA and veteran for 
obtaining such pursuant to the mandates of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board has reviewed the facts of this case in light of the 
new VCAA regulations and finds that VA has made all 
reasonable efforts to assist the veteran in the development 
of her claim and has notified her of the information and 
evidence necessary to substantiate her claim.  There is no 
indication that other evidence is available.  Consequently, 
the case need not be referred (except with regard to PTSD) to 
the veteran or her representative for further argument as the 
Board's consideration of the new regulations in the first 
instance does not prejudice the veteran and the changes 
articulated in the new legislation are less stringent.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992).

General Criteria

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).  Lay individuals may 
not render medical conclusions, see Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); however , a lay statement may be made 
which relays the visible symptoms of a disease or disability 
or the facts of observed situations or circumstances, see 
Caldwell v, Derwinski, 1 Vet. App. 466, 469 (1991), after 
which a decision must be made as to the credibility thereof 
in the context of probative medical evidence, see Rowell v. 
Principi, 4 Vet. App. 9, 19 (1993).  In any event, the Board 
has the duty to assess the credibility and weight to be given 
the evidence.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection
Criteria

Service connection may be granted for a chronic disability 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Additionally, disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310.

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for her/his statements or testimony to be 
probative as to the facts under consideration).

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  The Federal Circuit has also held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).


Right TMJ syndrome
Factual Background and Analysis

There is no evidence that the veteran had right TMJ problems 
prior to service.

Service medical records show that on several occasions, the 
veteran was seen at one or another dental facilities for 
complaints relating to symptoms in her TMJ area.  In early 
May 1997, she complained of having had a painful jaw for a 
week, starting in front of her ear on awakening and then 
hurting when she would bite on things.  She had been under a 
lot of stress.  It was noted that her teeth did not touch on 
the right side, and she thought she had been grinding her 
teeth.  There was some deviation to the left on examination.  
She had pain on endeavoring to close completely.  She was 
told to use NSAIDs and an impression was made for a mouth 
night guard.  Diagnostic impression was acute pain from right 
TMJ (capsulitis).

Another early May 1997 notation is to the effect that she had 
right TMJ pain. Panoramic X-rays were reviewed and found to 
show no wear facets.  It was thought that she was in part 
reacting to stress and that the pain radiated from the muscle 
areas.  TMJ syndrome instructions were gone over and she was 
encouraged to do away with some of the stress if possible.  
Ibuprofen, 800 mg., 6 times a day, was prescribed.  

Service medical records show that in August 1998, the veteran 
complained of jaw, neck and ear pain.  She was in a great 
deal of pain from the side of the jaw, originating from 
anterior to the ear, and moving over the joint.  The joint 
was extremely painful to palpation and the Masseter muscle 
was also acutely inflamed.  There was no swelling.  Acute TMJ 
was diagnosed.  She was prescribed Naprosyn, 500 mg., twice 
daily and told to use hot packs for 2 hours at night over the 
TMJ.  She was told to go on a soft diet for a week and return 
then or sooner if fever resulted.

On a clinic visit a week later, she said she had had an 
exacerbation of symptoms during the week when her ear canal 
had become very swollen and some pus has exited the canal.  
She was diagnosed with otitis externa and Cipro was started.  
This had somewhat alleviated her symptoms.

In September 1998, she again had experienced acute pain on 
the right side of her jaw and ear.  She was visibly in pain 
and unable to open her jaw more than 22 mm.  There was also 
pain to palpation of the right ear.  It was felt that might 
involve otitis externa and she was sent to the medicine 
clinical for review.  There she was given ear drops for the 
otitis externa.

On VA examination in June 1999, the veteran was noted to have 
an inservice history of TMJ complaints and problems thought 
to be due to stress.  On examination, there appeared to be no 
functional impairment due to loss of motion or masticatory 
function and no missing teeth.  She was able to open her 
mouth to 44 mm. without guarding or pain, could do a lateral 
shift to left and right of 8 mm., and there was no sign of 
popping, cracking or deviation on opening and closing the 
mouth.  She had no loss of bony mass.  TMJ X-rays showed 
normal looking condylar heads with shallow articulating 
eminences without arthritic changes.  Myofascial pain due to 
clenching due to stress was diagnosed.

The veteran has stated that she has been seen on a recurrent 
basis by VA dentists and other clinicians for complaints 
relating to TMJ problems.  She has indicated that treatment 
since service has included muscle relaxers and nonsteroidal 
anti-inflammatories.

On VA examination [at a VA facility wherein she had not 
previously been seen], in April 2002, the veteran was 
complaining of ear discomfort and occasional productive 
coughing.  She also had complaints relating to her right TMJ 
which she said had gotten worse of late.  She identified 
prior care with muscle relaxers and anti-inflammatory 
medications.  On examination, she had some popping on opening 
the jaw widely, bilaterally.  The pertinent diagnosis was TMJ 
syndrome.  She was to be referred to an oral surgery consult 
for a treatment regime for the TMJ symptoms. 

In this case, the veteran's problems in service with the 
right facial and jaw/ear area on occasion involved an ear 
infection, and service connection has already been granted 
for that disability.  However, in service and since, there 
has been additional disability noted with regard to her TMJ 
on the right.  Since this was not shown prior to service, 
clearly had its origin in service, and TMJ syndrome is now 
diagnosed, the Board finds that it is reasonable to grant 
service connection for the disorder as having been incurred 
in service.  

Increased Evaluations
General Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2003).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2003).  The Court 
has held that a veteran may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993). This 
would result in pyramiding, contrary to the provisions of 38 
C.F.R. § 4.14. 

On the other hand, the Court has acknowledged, however, that 
when a veteran has separate and distinct manifestations 
attributable to the same injury, she or he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).

In cases of evaluation of orthopedic injuries there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The medical nature 
of the particular disability to be rated under a given 
diagnostic code determines whether the diagnostic code is 
predicated on loss of range of motion.  If a musculoskeletal 
disability is rated under a specific diagnostic code that 
does not involve limitation of motion and another diagnostic 
code based on limitation of motion may be applicable, the 
latter diagnostic code must be considered in light of 
sections 4.40, 4.45, and 4.59.  VAOPGCPREC 09-98 (August 14, 
1998).

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10 (2003).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 38 C.F.R. § 4.40 (2003).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie- up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2003).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59 (2003).



Tender scar areas from bilateral breast reduction
Criteria

The rating criteria for evaluating scar disabilities is set 
forth in 38 C.F.R. § 4.118.  As the appellant's scarring is 
not on her face, not due to burns, and not poorly nourished 
with ulceration, the most applicable codes are diagnostic 
codes 7804 and 7805.  The Board notes that there has been a 
change in the law regarding 38 C.F.R. § 4.118 during the 
pendency of this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312- 313 (1991).  

Under Diagnostic Code 7804, as applied by the RO, a 10 
percent rating may be assigned if the scar is painful and 
tender on "objective examination".  That diagnostic code was 
recently revised and now provides simply that a 10 percent 
rating is warranted if a superficial scar is "painful on 
examination".  The Board notes that this change is minor in 
degree and has no particular relevance in this instance.  
Taking these factors into consideration, there is no 
prejudice to the veteran in proceeding to consider the claim 
on the merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Compensation is provided for scars under revised 38 C.F.R. § 
4.118, Diagnostic Codes 7803, 7804, and 7805 as follows:  
Pursuant to Code 7803, superficial scars which are unstable 
are rated as 10 percent disabling.  Pursuant to Note (1), an 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  According to Note 
(2) a superficial scar is one not associated with underlying 
soft tissue damage.

Pursuant to Code 7804, superficial scars which are painful on 
examination warrant a 10 percent rating.  According to Note 
(1), a superficial scar is one not associated with underlying 
soft tissue damage.  Pursuant to Note (2), a 10 percent 
evaluation will be assigned for a scar on the tip of a finger 
or toe even though amputation of the part would not warrant a 
compensable evaluation. (see § 4.68 of this part on the 
amputation rule.)

Otherwise under Code 7805, scars are rated on limitation of 
function of affected part.

Factual Background

In service, the veteran underwent bilateral breast reduction 
surgery.

Prior clinical reports and evaluations are in the file for 
comparative purposes.

On VA examination in March 2002, the examiner noted that 
there was two scars on the inferior aspect of each breast 
which were exactly 25 cm. long.  These were tender on 
palpation.  There was no sign of hypertrophy or abnormal 
texturing.  The veteran said the only breakdown there had 
been on the left breast, the lateral side, which was just 
after the surgery, and was minor at that time and healed 
well.  She had continued to have pain in the scars, however, 
and even the scars from the inferior scars straight up to the 
nipple line, which were 5.5 cm. on each breast.  The scars 
looked good and were without hypertrophy or breakdown.  
However, they were tender on palpation.  The periareolar 
scars were barely noticeable but the veteran complained that 
they were somewhat uncomfortable as well.  There was no 
inflammation or edema and all were good in appearance.  The 
veteran stated that she had continued problems so she had to 
do a lot of trial and error to find bras with wires which 
were thick enough, etc., as certain scarring areas were more 
problematic than others.  Impression was history of mammary 
hypertrophy with breast reduction with secondary scarring, 
hyperesthesia and dysthesia.

As noted above, the veteran is currently in receipt of a 10 
percent rating for the aggregate scar residuals from her 
breast reduction surgery, i.e., a single 10 percent rating 
for both breasts.  [The Board notes that this does not take 
into account that she also has service connection for a 
variety of other secondary issues with regard to that surgery 
which could, after all, be considered to be of an 
ameliorative nature.  That said, the Board is not in a 
position nor is it otherwise inclined to make any adjustments 
at this time with regard to those other already granted 
benefits].

As for rating the scar residuals alone, specifically, she has 
two 5.5 cm. scars in the nipple areas, as well as two 25 cm. 
scars thereunder.  The former scars are minimally 
incapacitating both subjectively or objectively, and are 
merely what she describes as periodically uncomfortable.  

However, and in tangentially analogizing this situation to 
one in which there are paired organs, or limbs, etc., and 
considering the fact that the breasts are fundamentally 
"constructed" into two distinct entities, there is a 
reasonably objective basis and substantive foundation for 
assigning a compensable rating for the scarring areas as they 
are found in the aggregate on each breast. 

Since a 10 percent rating is now assigned for the combined 
breast scarring, that rating will be set aside by the Board 
for one breast; and accordingly, a separate 10 percent rating 
is granted for the aggregate scarring area on the other 
breast.  

However in neither case is there evidence that there is 
functional incapacitation or other findings as would warrant 
an evaluation in excess of 10 percent for the aggregate scar 
residuals on either breast. 

This resolution of the issue at hand with regard to breast 
scarring is reasonably justifiable as an exception to the no 
pyramiding rules of 38 C.F.R. § 3.114, but also is limited to 
a 10 percent rating for each breast as constrained by that 
same rule and the scheduled provisions of the law for tender 
and painful scar areas, as noted above.

Right wrist tenosynovitis
Criteria

The veteran's service-connected wrist disability can also be 
rated under the provisions of Diagnostic Code 5215 for wrist, 
limitation of motion of.  Under this regulatory provision, a 
rating of 10 percent is warranted where dorsiflexion is less 
than 15 degrees; a 10 percent rating is also assigned where 
palmar flexion is limited in line with the forearm.  Under 
Code 5215, the same rating applies regardless of whether the 
injured extremity is dominant.  The highest rating available 
under Code 5215 is 10 percent.

A greater evaluation is only available for ankylosis of the 
wrist under Code 5124 (with descriptions shown above for 
ankylosis).  Ankylosis of the wrist in a favorable position 
in 20 degrees to 30 degrees of dorsiflexion is evaluated as 
30 percent disabling if the major wrist is affected and 20 
percent disabling if the minor wrist is affected.  If not in 
the favorable position, a 30 percent evaluation is assigned 
for the minor wrist and a 40 percent evaluation is assigned 
for the major wrist.  Ankylosis in an unfavorable position, 
in any degree of palmar flexion or with ulnar or radial 
deviation is evaluated as 50 percent disabling when there is 
involvement of the major wrist and 40 percent disabling where 
the minor wrist is affected.  38 C.F.R. § 4.71a, Diagnostic 
Code 5214.

A 10 percent evaluation is provided for limitation of 
dorsiflexion of the minor or major wrist to less than 15 
degrees or for limitation of palmar flexion in line with the 
forearm.  38 C.F.R. § 4.71a Diagnostic Code 5215 (2003).  
This is the maximum rating available under this diagnostic 
code.

Factual Background and Analysis

Prior clinical reports are in the file for comparative 
purposes.

On VA examination in March 2002, the veteran gave an 
extensive history of prior problems and stated that to her 
knowledge, there had never been any bony fracture.  She said 
that she had had problems working for a time primarily 
because of the right wrist, specifically in a job in 
maintenance.  She had recently moved and had been to a 
physician once since the move.  On examination, she said the 
wrist had not gotten better and might have gotten worse.  
There was no limitation of the range of motion, but she 
complained of pain on the front and the back aspect of the 
wrist and forearm which would actually go down into the hand.  
She said her fingers sometimes would get slightly numb and 
tingling when the wrist problems really flared up.  However, 
this was not a particular problem, but the pain was limiting.  
Her wrist would swell on occasion and periodically she wore a 
splint without much improvement.  She had not yet dropped 
anything, but sometimes picking up items would be difficult.  

On examination, the dorsiflexion of the right wrist was 
fairly well maintained at 65 degrees, with palmar flexion to 
80 degrees, radial deviation to 20 degrees, ulnar deviation 
to 50 degrees, all of which were grossly the same as the 
other wrist . The examiner said that while range of motion 
was good, there was some discomfort throughout and definite 
muscle weakness.  She was thought to have about 40-50% of her 
strength on resistance but fairly good grip.  There was some 
discomfort on resistance of abduction of her thumb.  
Sensations were intact.  There was some swelling on the 
dorsal aspect of the wrist, and possibly more swelling on the 
anterior aspect.  She had mild to moderate pain on palpation 
of dorsal and palmar aspects without fatiguing or 
incoordination.  Diagnosis was of symptoms highly consistent 
with chronic tendonitis and tenosynovitis of the right wrist 
and forearm flexor muscles and right wrist and forearm 
dorsiflexor muscle and tendons.

Absent any sign of bony damage, and with no significant 
functional limitation of motions and no more than minimal 
diminution of grip, the complaints of pain are the primary 
symptoms at present.  These symptoms raised a doubt which has 
been resolved by the RO in the grant of the current 10 
percent rating for right wrist disability.  However, as noted 
above, regardless of which specific schedular provisions are 
utilized, a rating in excess of 10 percent is not warranted 
based on these functional limitations.

Musculoligamentous cervical strain
Criteria
Chronic cervical strain may be evaluated pursuant to the 
criteria found in Diagnostic Codes 5286, 5287, and 5290 of 
the Schedule. 38 C.F.R. § 4.71a.  

Under Diagnostic Code 5290, a 10 percent rating may be 
assigned for slight limitation of motion of the cervical 
spine; a 20 percent rating may be assigned for moderate 
limitation of motion of the cervical spine; and a 30 percent 
rating may be assigned for severe limitation of motion of the 
cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 5290.

A rating greater than 10 percent would be warranted where the 
evidence shows complete bony fixation of the spine 
(Diagnostic Code 5286); ankylosis of the cervical spine 
(Diagnostic Code 5287); or moderate limitation of cervical 
spine motion (Diagnostic Code 5290).  38 C.F.R. § 4.71a.

Factual Background and Analysis

On VA examination in March 2002,  the veteran gave a history 
of having had back problems prior to breast reduction 
surgery, with at least a 60 percent improvement thereafter.  
Although she now had continued back problems, she had never 
missed work as a result, although she thought she had not 
been included in some special duties because of the 
disability.  Her neck was more problematic than the other 
segments of her back.  She had daily cervical pain but this 
was not as bad as it had once been.  She had not worn any 
cervical brace and took Naproxen periodically.  She had 
previously been in physical therapy which she said she did 
not do any longer and it had not helped much when she did do 
it.  

On examination, she had good range of motion of her neck with 
forward flexion of 40 degrees, extension of 45 degrees, left 
and right lateral bending of 40 degrees, and rotation to 65 
degrees on both right and the left.  None of these motions 
were overly problematic except for very minimally so on 
bending and turning the head to the right.  The examiner 
noted that the DeLuca related evaluation of the cervical area 
was essentially unremarkable.

In rating the cervical disability, the Board notes that range 
of motion is relatively normal in all planes; and except for 
minimal pain, there are few symptoms.  Under any potentially 
applicable Code provisions, a rating in excess of 10 percent 
is not warranted for no more than slight cervical impairment.

Musculoligamentous thoracic strain

Criteria
Diagnostic Code 5291 for limitation of motion of the dorsal 
spine provides a 0 percent rating if the limitation is 
slight, a 10 percent rating if the limitation is moderate, 
and a 10 percent rating if the limitation is severe.  38 
C.F.R. § 4.71a.  No other Codes are equally applicable in 
this case.

Factual Background and Analysis

Clinical evidence is of record from prior evaluations for 
comparative purposes.

On VA examination in March 2002, the veteran had only mild 
(at most) thoracic discomfort on motion., but relatively free 
range of all motions.  This is generously reflected in the 
current 10 percent assigned.

None of the objective medical findings of record demonstrate 
even severe limitation of motion of the thoracic spine.  In 
addition, under 38 C.F.R. § 4.71a, Diagnostic Code 5291, a 10 
percent rating is the maximum schedular rating available for 
limitation of motion of the thoracic spine.  As discussed 
above, other diagnostic criteria do not provide for a higher 
rating.

Musculoligamentous lumbar strain
Criteria

Neither Diagnostic Code 5286, concerning ankylosis of the 
entire spine, nor Diagnostic Code 5289, concerning ankylosis 
of the lumbar spine, is applicable to the veteran's low back 
disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5286, 5289 
(2002).  Ankylosis is "[s]tiffening or fixation of a joint as 
the result of a disease process, with fibrous or bony union 
across the joint."  Dinsay v. Brown, 9 Vet App 79 (1996) 
(quoting Stedman's Medical Dictionary 87 (25th ed. 1990)).

Diagnostic Code 5292 pertains to limitation of motion of the 
lumbar spine.  Slight limitation of lumbar spine motion is 
evaluated as 10 percent disabling; moderate limitation is 
evaluated as 20 percent disabling and severe limitation is 
evaluated as 40 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.

In VAOPGCPREC 36-97, the General Counsel concluded that 
Diagnostic Code 5293 involves limitation of range of motion. 
VOPGCPREC 36-97, paragraph 6.  Therefore, according to the 
General Counsel, a veteran could not be rated under 
Diagnostic Code 5293 for intervertebral disc disease based 
upon limitation of motion, and also be rated under Diagnostic 
Code 5292, because to do so would constitute evaluation of an 
identical manifestation of the same disability under two 
different diagnoses.  The General Counsel asserted that in 
keeping with 38 C.F.R. § 4.7, the disability may be rated 
under the diagnostic code which produces the higher rating, 
if that diagnostic code better reflects the extent of the 
veteran's disability.

Factual Background and Analysis

Prior clinical evaluations are in the file for comparative 
purposes.

On VA examination in March 2002, the veteran said that her 
low back complaints had started in 1998.  Again, this was not 
nearly as bad now as before she had had breast reduction.  
She had not worn a back brace or lumbar support.  She took 
medication for pain on occasion.  

On examination, her lumbar range of motion was good on 
forward motions to about 100 with some pain starting at 85 
degrees.  While flexed, her spine was completely straight.  
There was no scoliosis.  She had some mild pain on palpation 
of the L-3 and L-4 and L-5 areas while standing, and mild 
pain on palpation of the paralumbar muscles in those areas.  
Extension was to 25 degrees without pain; lateral bending was 
to 35 degrees, bilaterally; with minimal pain.  Except for 
minimal pain on flexion, she as able to do all motions to the 
full extent; there was steady increase in pain on flexion 
after the 4th and 5th repetitions but neither incoordination 
or fatiguing.  

A 20 percent evaluation under Diagnostic Code 5295 is the 
equivalent of a rating for moderate limitation of motion of 
the lumbosacral spine under Diagnostic Code 5292. See 38 
C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  However, in 
this case, no limitation of motion of the spine that rises 
even to the level of moderate has been shown in this case.  
Thus, an evaluation greater than 10 percent is not available 
under this diagnostic code.  

As medical findings of record are that the veteran does not 
have degenerative joint disease of the lumbosacral spine, 
evaluation under Diagnostic Code 5003, which concerns 
arthritis demonstrated by x-rays, is inapplicable and in this 
case, moreover, would require that arthritis of the 
lumbosacral spine be rated on the basis of limitation of 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2002). 

Accordingly, the Board concludes that while there is some 
functional limitation of the lumbar spine, primarily 
manifested by minimal limitation of motion and some pain, the 
symptoms are not such as to warrant more than 10 percent at 
present, regardless of the specific Code used, and in 
general, her lumbar impairment is no more than mild.

Additional Considerations

Review of the record reveals that the RO has expressly 
considered referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2003).  This regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Under Secretary or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance, however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC. 6-96 (1996).


ORDER

Service connection for right TMJ syndrome is granted.

A separate 10 percent rating for residual aggregate scarred 
areas on each breast as a result of breast reduction is 
warranted; the appeal is allowed to that extent, subject to 
the regulatory criteria relating to the payment of monetary 
awards.

Evaluations in excess of 10 percent each for right wrist 
tenosynovitis, musculoligamentous cervical strain, 
musculoligamentous thoracic strain, and musculoligamentous 
lumbar strain, are not warranted.




REMAND
PTSD

Prior clinical reports are in the file for comparison 
purposes.

The veteran has been diagnosed in the past as having PTSD, as 
well as a number of other possible psychiatric diagnoses.  
Some treatment records are in the file.  It is unclear 
whether other records might be available, and if so, these 
might be of benefit to her claim. 

She has delineated those incidents and circumstances to which 
she attributes her PTSD or other acquired psychiatric 
disability.  It has been suggested that if there is any 
underlying personality disorder, this was increased and/or 
otherwise aggravated in service, and that any inservice 
incidents are the bases for current mental health problems. 

The Board has reviewed the statements and other evidence of 
record with regard to alleged incidents which the veteran 
believes caused her mental health disability.  If these were 
in service, they may serve as a foundation for a grant of 
service connection.  However, while some were clearly while 
she was in service but may not have been otherwise 
documented, in other instances, it is difficult to know 
whether these were before, during or since service.  
Furthermore, there has been no determination as to what may 
have preexisted service, so it remains difficult to know the 
extent to which there was any increase or alteration in 
symptoms as a result of or since service.   

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. 
App. 361, 367 (1998); Cohen v Brown, 10 Vet. App. 128, 138 
(1997).

The Board notes that the regulation pertaining to claims for 
service connection for PTSD was recently revised.

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor.

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).

However, on June 18, 1999, and retroactive to March 7, 1997, 
that regulation was amended to read as follows: Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter, a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor actually 
occurred.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is consistent 
with the circumstances, conditions, and hardships of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.

If the evidence establishes that the veteran was a prisoner- 
of-war under the provisions of Sec. 3.1(y) of this part and 
the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions and hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f) 
(effective March 7, 1997).

If the diagnosis of a mental disorder does not conform with 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) or is not supported by 
the findings on the examination report, the rating agency 
shall return the report to the examiner to substantiate the 
diagnosis.  38 C.F.R. § 4.125(a).

VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303(a), 3.304; see 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

Where the claimed stressor is not related to combat, 
"credible supporting evidence" is required and "the 
appellant's testimony, by itself, cannot as a matter of law, 
establish the occurrence of a noncombat stressor."  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

But, the requisite additional evidence may be obtained from 
sources other than the veteran's service records.  See Moreau 
v. Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 
(Fed. Cir. 1997) (table).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court 
clarified the analysis to be followed in adjudicating a claim 
for service connection for PTSD.  The Court pointed out that 
the VA has adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
and 4.126. See 61 Fed. Reg. 52695-52702 (1996).  Therefore, 
the Court took judicial notice of the effect of the shift in 
diagnostic criteria. The major effect is that the criteria 
have changed from an objective ("would evoke ... in almost 
anyone") standard in assessing whether a stressor is 
sufficient to trigger PTSD, to a subjective standard.

The criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  
The question of whether a claimed stressor was severe enough 
to cause PTSD in a particular individual is now a clinical 
determination for the examining mental health professional.  
See Cohen, supra.

Nothing in Cohen, however, negates the need for a noncombat 
veteran to produce credible corroborating and supporting 
evidence of any claimed stressor used in supporting a 
diagnosis of PTSD.  Id. at 20; Moreau v. Brown, 9 Vet. App. 
389, 395 (1996).

The corroboration may be by service records or other 
satisfactory evidence.  See Doran v. Brown, 6 Vet. App. 283, 
289 (1994). [i.e., in Doran, a veteran's service records had 
been lost due to fire; however, his account of in-service 
stressors was corroborated by statements from fellow service 
personnel].

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2003).

If such an increase is found, the presumption of aggravation 
is applicable and the condition is presumed aggravated unless 
the government points to a "specific finding" that the 
increase in the appellant's disability is due to the natural 
progression of the disease.  See 38 U.S.C.A. § 1153, Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991).

The Court has found that this presumption of aggravation 
applies where there is a worsening of the disability 
regardless of whether the degree of worsening was enough to 
warrant compensation; and that the veteran need not show a 
specific link between his in- service activity and the 
deterioration of his pre-service disability.  Browder v. 
Derwinski, 1 Vet. App. 204, 207 (1991); Hensley v. Brown, 5 
Vet. App. 163 (1993).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b) (2003).  It is the 
government's burden to rebut the presumption of in-service 
aggravation.  See Laposky v. Brown, 4 Vet. App. 331, 334 
(1993); Akins v. Derwinski, op. cit.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b) (2003); Falzone 
v. Brown, 8 Vet. App. 398, 402 (1995).

Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  This means the base line 
against which the Board is to measure any worsening of a 
disability is the appellant's disability as shown in all of 
her medical records, not on the happenstance of whether she 
was symptom-free when she enlisted.  Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991); Green v. Derwinski, 1 Vet. App. 
320, 323 (1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993).

However, under VA laws and regulations, some mental health 
problems such as personality disorders are considered 
congenital and developmental in nature and are not deemed 
compensable diseases for VA purposes.  38 C.F.R. § 3.303(c) 
(2003).  The Board is aware that, under certain 
circumstances, service connection may be granted for such 
disorders if shown to have been aggravated during service.  
See VAOPGCPREC 82-90 (July 18, 1990). 

In this case, for both procedural and substantive due process 
reasons, final adjudication on this issue cannot take place 
until further development has been undertaken.  The case is 
remanded for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  She should be 
asked to provide any additional 
information she may have with regard to 
pre-service, in-service or post-service 
care for psychiatric complaints.  It 
should be noted that if she is alleging 
that any pre-service problems were 
aggravated in service, it is accordingly 
necessary to have definitive information 
with regard to the pre-service complaints 
and/or care so that comparisons can be 
made.  If she needs assistance in 
obtaining such documentation, the RO 
should help in that regard.  She should 
also be asked to clarify the specific 
nature of her alleged stressors, the 
dates of the incidents, parties involved, 
etc., and to the extent that the RO can 
collaterally assist her in the process of 
verifying these, that should be 
undertaken.

2.  The RO should schedule the veteran 
for a VA examination by a psychiatrist 
who has not previously evaluated her, to 
determine the nature, extent and etiology 
of any mental disorder(s).  The claims 
file must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any necessary special 
studies or tests, to include 
psychological testing and evaluation, 
should be accomplished.  The examiner 
should provide an opinion as to whether 
it is as likely as not that a mental 
disorder found on examination was first 
demonstrated in service, whether such a 
disorder was superimposed on any pre-
service psychiatric disorder, and/or 
whether any pre-service mental health 
problems increased or were altered 
therein.  The examiner should report all 
Axis I and II diagnoses present, if any, 
discuss any psychosocial stressors, and 
resolve any conflicts found between 
his/her findings and the diagnostic 
findings noted in the evidence associated 
with the claims file.  The examination 
report should include the complete 
rationale for all opinions expressed.

4.  Thereafter the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review to make sure that all necessary VA 
and private records have been acquired; 
and review the requested examination 
report and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand.  If they are not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should fully 
readjudicate the issue of entitlement to 
service connection for a chronic 
acquired, variously diagnosed psychiatric 
disorder, to include PTSD on all 
premises. 

If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned 
to the Board, if in order.  By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.

No action is required of the veteran 
until she is notified by the RO; however, 
the veteran is hereby notified that 
failure without good cause shown to 
report for a scheduled VA examination may 
adversely affect the outcome of her 
claim.  38 C.F.R. § 3.655 (2003). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



